DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Applicants have presented a list of references in their disclosure, starting at p13 of the specification as filed.  As they are not in an information disclosure statement, these references have not been considered unless specifically cited.

Claims Status
Claims 1-8 are pending.
Claims 1, 2, and 4-6 have been amended.
Claims 7 and 8 are new.

Examiner’s Note
	Claim 2 is interpreted as the sequence consists of SEQ ID 1 plus up to 5 amino acids on the N-terminus (due to the parentheses used in the description of the peptide).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because they read on a judicial exception (natural phenomenon).

The Supreme Court has given a three part test for patent eligibility:

Is the invention a process, machine, manufacture, or composition of matter?
If the invention passes the first test, does a judicial exception apply?
If a judicial exception applies, is there something beyond the judicial exception?

Applying the test
the claimed invention is a polypeptide, a composition of matter.  
The claimed peptide is position 194-217 of TSHR (specification, table 1, p22, 2nd paragraph).  According to the Uniprot entry for this receptor (downloaded 23 Feb, 2021), the full length polypeptide has two disulfide bonds (9th
The claims are drawn to just the polypeptide, or the polypeptide in a carrier.  Applicants have described no special effect of the carrier on the polypeptide or it’s pharmacological effects.  Thus, there is nothing beyond the judicial exception on the record.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the polypeptide to treat Graves’ disease, does not reasonably provide enablement for treating other disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).

1 and 2) 	the breadth of the claims and the nature of the invention:  The rejected claims describe a product with an intended use to treat Graves’ disease (and related disorders), Hashimoto’s disease, hyperthyroidism, and associated cardiovascular syndromes.  The peptides of the therapy suppressed or stabilized titers of TSHR binding autoantibodies.
the state of the prior art:  Hofflich (Clin. Thyroidology Public (2014) 7(9) p10-11) states that patients with Hashimoto’s disease present with antibodies against thyroid peroxidase and thyroglobulin (first page, first paragraph), not TSHR autoantibodies.
Intenzo et al (Radiographics (2003) 23 p857-869) lists a number of disorders associated with increased thyroid hormone production (p858, 1st column, 2nd paragraph and table 1, p858, 2nd column, top of page).  Note that Graves’ disease is only one of a number of different disorders, most of which appear to have no etiology involving autoantibodies against TSHR.
4) the level of one of ordinary skill:  The level of skill in the art is high.
5) the level of predictability in the art:  The invention is in the field of biotechnology, an unpredictable art (MPEP 2145(X)(E)).  This makes the level of predictability moderate at best.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicants have repeated the claim language with respect to Hashimoto’s disease and hyperthyroidism, without any explanation of how the invention would help with those disorders.  Examples used in vitro tests to examine antibody binding to the peptides of the invention (p28, 4th and 5th paragraphs), in-vivo mouse models of Graves’ disease (p29, 5th paragraph), and immunologically naïve mice (p32, 4th paragraph).  No experiments were conducted on any model of any other disease or disorder.
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Applicants have provided evidence that the claimed polypeptide can provide a benefit in Graves’ disease.  However, the rejected claims are directed to a composition suitable for treating disorders other than that disease, with different etiologies that the claimed peptide has not shown to affect.  Because of that, it will take undue experimentation to make a composition of the peptide of the claims suitable for treatment of disorders other than Graves’ disease.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


first rejection
Claim(s) 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagriacik et al (J. Immunol. (2000) 164 p6158-6165) with evidentiary support from the Uniprot entry for the TSH receptor (downloaded 23 Feb, 2021).
Bagriacik et al discuss the TSH receptor and where it is expressed (title).  As evidenced by the Uniprot entry for this receptor, the full length polypeptide has two disulfide bonds (9th page, table “amino acid modifications”) and comprises the sequence of applicant’s claimed peptide (14th page, top of page).  Thus, this is a cyclic peptide comprising SEQ ID 1, anticipating claim 1. The receptor was isolated in an aqueous buffer solution and washed several times, presumably in water or buffer (p6159, 2nd column, 2nd paragraph), a pharmaceutically acceptable carrier, anticipating claim 4.  As there is nothing preventing the material from being used pharmaceutically, this also anticipates claims 5-8.

second rejection
	Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ungerer et al (Clinical Rev. Allerg. Immunol. (2017, available July, 2016) 52 p182-193, cited by applicants).  Please note that this appears to be applicant’s own work, and was publicly available less than one year before the priority date of applicant’s invention.  One or more of the exceptions under 35 USC 102(b)(1) may apply to this document.
	This reference appears to document applicant’s invention.  The reference discusses cyclic peptides to mimic loops of an antigen (p188, 1st column, 1st paragraph), and states that the same approach was used for the st column, 1st paragraph).  These peptides were administered to a mouse model of Graves’s disease (p191, 1st column, 2nd paragraph) as an intravenous injection (header, p190, 2nd column, 4th paragraph).  This requires a carrier.  While the reference does not specify the exact peptides used, this is the same research group as the inventors, solving the same problem with the same approach, and getting the same result (figs 4-6, p189).  It is reasonable to assume that these are the same peptides as claimed by applicants, anticipating claims 1-3.  As noted above, they were used IV, which requires a pharmaceutically acceptable carrier, anticipating claim 4.  As there is nothing in these formulations to prevent their use for treating various disorders, they are suitable for treatment, anticipating claims 5-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658